PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BELIMO HOLDING AG
Application No. 16/790,826
Filed: 14 Feb 2020
For: METHOD OF MONITORING AN AIR FLOW IN A ZONE OF AN HVAC SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed June 16, 2022, which is being treated under 37 CFR 1.55(f)(3) for acceptance of certified copy of the foreign application submitted under 35 USC 119(a)-(d).  

A grantable petition under 37 CFR 1.55(f) requires, inter alia, a showing of good and sufficient cause for the delay in submission of the copies of the certified foreign applications.

Receipt is hereby acknowledged of the certified copy and the showing of good and sufficient cause for the delay in the filing thereof; the delay, in part, being attributed to misplacement of the certified copy upon receipt from the foreign agent. It is noted that the certified copy of the foreign application has been received.

Accordingly, the petitions are hereby GRANTED.

This application is being directed to the Office of Data Management for further processing.

Inquiry concerning this matter may be directed to the undersigned at 571-272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions